This memorandum opinion was not selected for publication in the New Mexico Reports. Please see
     Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions. Please
     also note that this electronic memorandum opinion may contain computer-generated errors or other
     deviations from the official paper version filed by the Court of Appeals and does not include the
     filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO


 2 JUAN LICOR-SANCHES,

 3          Plaintiff-Appellant,

 4 v.                                                                          NO. 31,789

 5 ALBUQUERQUE PRINTING COMPANY,

 6          Defendant-Appellee.

 7 APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
 8 Alan M. Malott, District Judge

 9 Juan Licor-Sanches
10 Albuquerque, NM

11 Pro Se Appellant

12 Davis Law Firm
13 Mark Anthony Acuña
14 San Antonio, TX

15 Lewis and Roca, LLP
16 Erin E. Langewalter
17 Albuquerque, NM

18 for Appellee

19                                 MEMORANDUM OPINION

20 VIGIL, Judge.
1       Summary dismissal proposed for the reasons stated in the notice of proposed

2 summary disposition. No memorandum opposing summary dismissal has been filed

3 and the time for doing so has expired.

4       DISMISSED.

5       IT IS SO ORDERED.



6                                              _______________________________
7                                              MICHAEL E. VIGIL, Judge


8 WE CONCUR:



 9 _________________________________
10 JAMES J. WECHSLER, Judge



11 _________________________________
12 CYNTHIA A. FRY, Judge




                                           2